DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendments in the response filed on 06/25/2021 has been considered by the Examiner. Currently claims 1, 5, 6, and 9-10 are pending, claims 1, 9 and 10 have been amended, and claims 2-4, 7, and 8 have been canceled. A complete action on the merits of claims 1, 5, 6, and 9-10 follows below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (Pub. No. KR 2004/12781Y1) and in view of Hall (Pub. No. 2014/0276247), and in further view of Chabal (Pub. No. 2014/0194958). 
Regarding claim 1, Choi teaches a therapeutic device (100 physical therapy equipment) comprising: a (second) heating wire (104 thermic rays), the second heating wire is disposed at the central portion of the pad (thermic rays 104 are present in the central portion of the pad)


a low frequency wave output unit including a plurality of electrode pads and configured to generate a low-frequency wave within a predetermined band that is adapted to provide a therapeutic effect to muscles  (101a,b low frequency output stimulates the skin surface and internal tissues to promote blood circulation of the skin surface and tissues and to promote fatigue recovery… low frequency output unit 101 is formed of a pair of rubber material conductors of positive and negative electrodes and is symmetrically connected up and down by a lead wire connected to contact terminal on a circuit board 20) ; and 
an ultrasonic wave output unit including a plurality of ultrasonic pads which generates an ultrasonic wave (ultrasonic output units 102 are connected to contact terminals thereof by cabling wire);
wherein the low –frequency wave output unit and the ultrasonic wave output unit are disposed at the central portion of the pad of the therapeutic device (Fig. 3). 
While Choi generally provides sequentially emitting waves (Page 10; By providing various, appropriate, and safe stimuli by blinking or sequential and intermittent operation at regular intervals for each characteristic of each device, the complex synergy effect of treating various kinds of physical therapy functions is simple and economical at the same time), it is silent about specifically teaching the low frequency wave using an alternating output pattern with heat outputted by the heat output unit.
However, Hall provides for a therapeutic device in the form of a patch, pad, mask, or bandage [0029] comprising an array configured to deliver low and high frequency ultrasound [0082] either simultaneously or sequentially [0005], light, heat, and 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the therapeutic device such that the low-frequency wave (low frequency ultrasonic wave) and the heat are outputted alternatingly for the purposes of providing a cosmetic and therapeutic treatment as taught by Hall. Heat applied to the tissue triggers HSPs which act to reduce cellular death…if the device is also combined with low frequency ultrasound, phonophoresis of Vitamin C and other substances can be effected to further accelerate the repair process [0170]. 
While Choi generally provides sequentially emitting waves (Page 10; By providing various, appropriate, and safe stimuli by blinking or sequential and intermittent operation at regular intervals for each characteristic of each device, the complex synergy effect of treating various kinds of physical therapy functions is simple and economical at the same time), it is silent about specifically teaching the ultrasonic wave is outputted alternatingly with heat outputted by the heat output unit.
However, Hall provides for a therapeutic device in the form of a patch, pad, mask, or bandage [0029] comprising an array configured to deliver low and high frequency ultrasound [0082], light, heat, and electrical stimulation across the skin surface (Fig. 15) wherein the array can be programmed to deliver a desired sequence of 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the therapeutic device such that the ultrasonic wave (high frequency ultrasonic wave) and the heat are outputted alternatingly for the purposes of providing a cosmetic and therapeutic treatment as taught by Hall. 
Choi teaches one heating wire (the second heating wire 104 densely disposed at a dense portion of the heat output), and wherein in response to a temperature reaching a predetermined temperature [controlling heat output] (the dense portion includes the zigzag heating wire , low frequency output 101, and ultrasonic output unit 102 where a heat transfer device is connected to the heating wire to control the temperature within 47C° to prevent accidents).
The combination does not teach a first heating wire disposed on the entire pad, and wherein the second heating wire is disposed inside of the first heating wire and the second heating wire is configured to be turned off and the first heating wire is configured to be maintained in an on state.
However, Chabal teaches a heating wire disposed on the entire of the therapeutic device and a second heating wire disposed inside of the first heating wire  continuous low level heating by the low level heating region in combination with variations of temperature from the intermittent thermal bursts via the high-level heating regions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic device of Choi to include an additional heating wire (the first heating wire) disposed on the entirety of the therapeutic apparatus , such that the second heating wire is configured to be turned off and the first heating wire is configured to be maintained in an on state, since Chabal provides for the advantages of combining continuous low level heating with variations of temperature from intermittent thermal bursts via the high-level heating for the purposes of enhanced pain relief, promoting blood flow, increasing flexibility and relaxing muscles, ligaments and other tissues by the low level heating, and strong stimulation of the thermal receptors in the skin by the intermittent bursts , ultimately providing for better receptor stimulation and better analgesic results [0028]. 
Choi provides the (second) heating wire concentradedly heats portions of the plurality of electrode pads (units 101 are formed of a pair of rubber material conductors of positive and negative electrodes). Choi is silent about specifically teaching the 
Since Choi already provides for a thermal therapy wrap capable of delivering controlled amount of thermal therapy to the patient, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the plurality of ultrasonic therapy pads such that they are capable of receiving heating for the purposes of providing uniform heat in the sections in which the ultrasonic pads 101 are located near the heating wire to ensure effective therapy; and furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Furthermore, it would have been obvious to one of ordinary skill in the art to heat portions of the electrode pads and ultrasonic pads in response to a temperature of the portions of the plurality of electrode pads and the plurality of ultrasonic pads reaching a predetermined temperature since Choi generally provides it is desired to maintain a temperature range to prevent overheating accidents. 
Regarding claim 5, the combination teaches the limitations of claim 1 and wherein each of the plurality of ultrasonic pads of the ultrasonic wave output unit is disposed between two of the plurality of electrode pads of the low frequency wave output unit (each ultrasound unit 102 is disposed between at least two low frequency output units 101).

Regarding claim 9 the combination teaches the limitations of claim 1 and wherein the heat output unit is configured to be turned off in response to a temperature reaching a target temperature and turned on or off in response to a temperature being lower than the target temperature so as to perform an output operation alternatingly with the low frequency output unit or the ultrasonic wave output unit (Page 6, 2nd paragraph. Choi provides for an over-heating device that is connected to the heating wire 104 to control the temperature within 47°C and prevent accidents. The frequency output unit 101, the low power laser output unit 103, and ultrasonic output unit 102 are mixed and arranged in an array so as to work evenly on the paint part of the body. The microprocessor 44, the output time, output intensity, and output position are appropriately adjusted so that the output unit is formed in an arrangement structure in which the output units are output single or in a combination by a predetermined stimulus period…page 10; sequential and intermittent operation at regular intervals for each characteristic of each device).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR 200412781Y1) in view of Hall (Pub. No. 2014/0276247), Chabal (Pub. No. 2014/0194958), and in further view of Kirksunov (Pub. No. 2010/0228304).

However, Kirksunov provides for an electrical stimulation device and at least one secondary modality delivery means [0014]. Electrical stimulation treatment may be administered on a cyclical basis [0023]. Secondary modalities such as heat are in an active state when electrical stimulation is de-activated [0025]. Electric energy from the power supply is supplied to the electric heating or cooling at pre-programmed times, controlled by the timing circuit. The heating and cooling is provided during refractory periods of electrical stimulation, i.e. when the electrical stimulation device is not providing treatment or between treatments [0045][0097]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the claimed output pattern of low frequency and heat for the purposes of providing comfort to the user and relief during the treatment period [0023]. 
Response to Arguments
Applicant’s remarks in the response filed on 6/25/2021 has been acknowledged by the Examiner, but are not persuasive. 
Applicant recites on page 6 of the remarks, “The cited references do not teach a device containing a low-frequency wave output unit configured to provide output in an 
The Examiner respectfully disagrees. Absent specific teaching in the application as filed, the Examiner has given the broadest reasonable interpretation as defined in the dictionary. The definition of “alternate” is (1) to interchange repeatedly and regularly; nearest (2) to change back and forth between conditions (www.dictionary.com).Choi provides for a low frequency output, ultrasonic output, and heat output. Choi generally provides delivering sequential and intermittent therapy but is silent about specifically teaching alternatingly outputting heat and a low frequency wave or alternating outputting heat and an ultrasonic wave output. However, Hall provides delivering low and high frequency ultrasound and provides for a desired sequence of heat and/or electrical stimulation in combination with the light and or ultrasound field [0189]. Hall also provides that combining the heat with low frequency, ultrasound can be effected to further accelerate the repair process [0170]. Therefore, it is the position of the Examiner that Choi’s intermittent and sequential therapy in view of Hall’s teaching of providing for a desired sequence of heat and electrical stimulation in combination with ultrasound provides for alternatingly outputting the claimed wave outputs and Hall contemplates the benefits of such a combination.

The Examiner respectfully disagrees. Choi provides an over-heating device that is connected to the heating wire 104 to control the temperature within 47°C and prevent accidents.  It is the position of the Examiner that Choi generally provides when a predetermined temperature is reached, the wire temperature can be controlled to prevent accidents. Chabal provides for continuous low level heating in combination with variations of temperature from intermittent thermal bursts via the high-level energy. The term “intermittently” according to the dictionary is (1) stopping or ceasing for a time; alternately ceasing and beginning again (2) alternately functioning and not functioning (www.dictionary.com). Therefore, Choi which provides for a predetermined/ threshold temperature in view of Chabal’s first heating wire being maintained in an on state and the second heating wire configured to be turned off while the first heating wire is on, 
Upon further consideration of the claim and in further view of Applicant’s amendment “when the second heating wire concentratedly heats portions of the plurality of electrode pads and the plurality of ultrasonic pads in response to a temperature of the portions of the plurality of electrode pads and the plurality of ultrasonic pads reaching a predetermined temperature,” a new grounds of rejection is set forth over Choi (Pub. No. KR 2004/12781Y1) and in view of Hall (Pub. No. 2014/0276247), and in further view of Chabal (Pub. No. 2014/0194958).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.E/Examiner, Art Unit 3794